Citation Nr: 1038227	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-19 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to a compensable initial evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to 
September 2005.  
This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, 
Utah.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  Inasmuch as the issue currently before the Board was 
placed in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating assignment, the Board has 
characterized the rating issue on appeal as a claim for an 
initial compensable evaluation.  Analysis of the issue, 
therefore, requires consideration of the rating to be assigned 
effective from the date of award of service connection for the 
claim.  


FINDINGS OF FACT

Throughout the rating period on appeal, the competent clinical 
evidence of record indicates that the Veteran's hypertension is 
manifested by a systolic pressure predominantly less than 160 and 
a diastolic pressure predominantly less than 100, with no history 
of a diastolic pressure predominantly more than 100.

 
CONCLUSION OF LAW

The criteria for a compensable initial rating for hypertension 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code (DC) 
7101 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The Veteran is appealing the initial rating assignment as to his 
hypertension.  Because the November 2005 RO decision granted the 
Veteran's claim of entitlement to service connection, that claim 
was substantiated.  His filing of a notice of disagreement to the 
November 2005 initial rating assignment does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  38 
C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to 
the initial rating assignment triggers VA's obligation to advise 
the Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 
(West 2002).  

The April 2007 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code (DC) for hypertensive vascular 
disease (38 C.F.R. § 4.104, DC 7101).  The Veteran was thus 
informed of what was needed not only to achieve the next-higher 
schedular rating, but also to obtain all schedular ratings.  
Therefore, the Board finds that the Veteran has been informed of 
what was necessary to achieve a higher rating, or compensable 
rating, for the service-connected disability at issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), and VA and private 
medical examination and treatment records.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

The Board finds that a VA examination specific to the issue of 
hypertension is not warranted.  The rating schedule for 
hypertension is based on a Veteran's predominant level of 
diastolic pressure, his predominant level of systolic pressure, 
or a history of diastolic pressure predominantly 100 or more or 
which requires continuous medication for control.  Therefore, a 
VA examination, while providing evidence of the Veteran's blood 
pressure readings on a given day, would not, in and of itself, 
provide predominant readings or a history of readings.  The 
claims file contains numerous blood pressure readings for the 
Veteran, including those assessed in a July 2005 cardiology VA 
examination for the Veteran's complaints of chest pain, and in a 
July 2005 VA physical examination.  In addition, the record 
contains approximately 49 blood pressure readings over a 4 1/2 year 
period.  Based on the numerous blood pressure readings, the Board 
finds that the record contains adequate findings for 
consideration in rating the disability.  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

Legal criteria

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  This appeal originates from a rating 
decision that granted service connection and assigned the initial 
rating.  Accordingly, "staged" ratings may be assigned, if 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Rating Hypertension 

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication for 
control. 38 C.F.R. § 4.104, DC 7101.  A 20 percent evaluation is 
assigned for hypertensive vascular disease with diastolic 
pressure predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  A 40 percent evaluation is assigned 
for hypertensive vascular disease with diastolic pressure 
predominantly 120 or more.  A 60 percent evaluation is assigned 
for hypertensive vascular disease with diastolic pressure 
predominantly 130 or more.

Hypertension or isolated systolic hypertension must be confirmed 
by readings taken two or more times on at least three different 
days. Id. at Note (1).  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood pressure 
of less than 90 mm. Id.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran is service connected for hypertension with a 
noncompensable evaluation effective from October 1, 2005.  He 
avers that he is entitled to a higher, compensable, initial 
evaluation.

As service connection has been established for hypertension from 
October, 1, 2005, the rating period on appeal is from October 1, 
2005.  38 C.F.R. § 3.400(o)(2) (2009). However, in accordance 
with 38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the history of a disability is for 
consideration in rating a disability.

A May 2001 chronological record of medical care reflects the 
Veteran reported that he did not have a history of high blood 
pressure.  This is corroborated by the numerous blood pressure 
readings of record which pre-date May 2001.  In addition, blood 
pressure readings in 2001 and 2002 do not reflect hypertension.  
An August 2001 reading was 146/61.  August 2002 readings were 
136/89 and 151/90.  September 2002 readings were 129/88.

The evidence reflects that the Veteran was diagnosed with 
hypertension in approximately 2003 (See DoD-VA physical 
examination report dated in July 2005).  A January 10, 2003 
medical record reflects a blood pressure reading of 131/84.

On February 20, 2003, the Veteran complained of chest pains and 
was transported by ambulance to the hospital.  The emergency care 
and treatment record reflects that his blood pressure was 159/102 
and 137/99.  The medical incident report lists his blood pressure 
as 158/90.  At 10:45 pm, it was listed as 140/ [unreadable].  The 
emergency department nursing note reflects the following blood 
pressure readings as follows:  
at 10:55 pm: 159/102 
at 11:45 pm: 146/94 
at 12:25 am: 137/84  

Further records show that at 12:05 am on February 21, his blood 
pressure was 137/99.  

A February 22, 2003 medical record reflects a blood pressure 
reading of 139/84.
Medical records from February 26 and 27, 2003 reflect a blood 
pressure reading of 152/80

On February 27, 2003, the Veteran underwent "Bruce Protocol" 
testing.  His resting blood pressure was 145/90.  His maximum 
systolic blood pressure was recorded as 182.  His maximum 
diastolic blood pressure was recorded as 78.  A tabular final 
report reflects his blood pressure readings at rest as: 143/97, 
135/93, and 145/98.  His stage 1 blood pressure reading was 
144/89.  His stage 2 blood pressure reading was 151/76.  His 
stage three blood pressure reading was 154/80.  His recovery 
readings were 182/78, 182/78, 166/80, 166/80, and 166/80.  None 
of the diastolic pressure readings was 100 or more, and the 
only systolic blood pressure readings which were over 160 were 
those taken after his treadmill testing. 

A March 4, 2003 record reflects a blood pressure reading of 
139/100.  It was noted "reviewed chart noting mild HTN and [no] 
improve [?] measures to date [.] will add med -  HCTZ 12.5 
mg."

Thus, prior to medication, the record reflects that the Veteran 
did not have a diastolic pressure predominantly 100 or more.

The following blood pressure readings, and comments, are noted in 
the medical records in evidence:
March 13, 2003 - 126/84
September 8, 2003 - 132/102
October 9, 2003 - 128/88
October 30, 2003 -  160/112 and 158/108
January 19, 2004 - 152/102
March 17 2004 - 130/82
April 23, 2004 - 138/100
May 14, 2004 - 124/90
May 17, 2004 - 124/90
September 9, 2004 - 128/88
October 6, - 2004 - 142/98 (Vet reported blood pressure at home 
is high at times.)
February 28, - 2005 - 154/102
March 10, 2005 - 126/108
March 17, 2005 - 142/94  "[hypertension] not at goal but is 
better"
March 24, 2005 - 128/84
April 25, 2005 - 130/88
June 3, 2005 - 140/100
July 13, 2005 - 130/94
July 14, 2005 - 140/106
November 28, 2005 "HTN slightly evaluated [sic] will continue to 
monitor"
August 14, 2006 - 133/84 "not a ideal goal.  increase felodipine 
to 10 mg".
September 7, 2006 - 117/72 
September 25, 2006 - 114/73 home [blood pressure] have been 
running within goal
June 29, 2007 - 119/72
September 18, 2007 141/93
March 19, 2007 - 120/72
June 29, 2007 - 119/72

The record does not reflect that the Veteran has a diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more in order to warrant a 10 percent 
evaluation.  Of the approximately 49 blood pressure readings 
since January 2003, only approximately 11 of them have diastolic 
readings of 100 or more.  Only six have systolic readings of 160 
or more, and five of those were all recovery readings after 
treadmill testing.  Of the 8 blood pressure readings since 
October 1, 2005, none have a diastolic reading of 100 or more, 
and none has a systolic reading of 160 or more.  

The Veteran would still be entitled to a 10 percent evaluation if 
the evidence of record reflected that he had a history of 
diastolic pressure predominantly 100 or more and he required 
continuous medication for control.  The Board notes that the 
record does establish that the Veteran has been prescribed 
medication for his high blood pressure.  However, as noted above, 
the record does not establish a history of diastolic pressure 
predominantly 100 or more.  Both conditions must be met to 
warrant a 10 percent evaluation on the basis of continuous 
medication. 

The record reflects that beginning in January 2003, prior to 
medication for hypertension, the Veteran's at rest blood pressure 
readings did not have a diastolic pressure predominantly 100 or 
more.  On January 10, 2003, his diastolic pressure was 84.  On 
February 20, 21, and 22, 2003, the Veteran had seven readable 
blood pressure readings.  Of those seven, only one had a 
diastolic reading of 100 or more.  February 26, 27, and 28 
readings, at rest, had diastolic levels of 80, and 90.  After 
treadmill testing, the Veteran still did not have diastolic 
pressure readings of 100 or more.  The March 4, 2003 record 
reflects a diastolic level of 100.  

The record reflects that within 12 days of having a diastolic 
level of 100 or more, the Veteran was placed on medication.  
After medication, the record contains approximately 26 blood 
pressure readings from March 2003 through June 2007.  Of the 26 
blood pressure readings, only 9 have a diastolic of 100 or more.  
Thus, the record does not reflect that the Veteran had a history 
of diastolic pressure predominantly 100 or more.

The Board acknowledges the July 2005 VA cardiology examiner's 
opinion that the Veteran's high blood pressure was uncontrolled, 
as well as the blood pressure reading of 140/106.  However, such 
a reading is only one reading out of many.  The Board also 
acknowledges an August 2006 nurse practitioner report which 
reflects an increase in medication because the Veteran's 
hypertension was not at an "ideal goal."  Nevertheless, the 
blood pressure reading was 133/84.  

The Board also acknowledges the Veteran's contention that his 
blood pressure would reasonably be expected to exceed the minimum 
requirements in the absence of blood pressure medication.  
Unfortunately, the Board may not rate a Veteran upon such 
speculation.  The governing regulation is clear that, in order to 
achieve a compensable rating, certain systolic or diastolic 
levels must be met. 

In sum, the competent clinical evidence of record is against a 
finding that the Veteran has a diastolic pressure predominantly 
100 or more, or; systolic pressure predominantly 160 or more, or 
a history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control.

The Board finds that the competent credible medical evidence of 
record demonstrates that the Veteran's disability picture more 
nearly approximates the criteria for a non-compensable rating, 
and that a compensable initial, or staged, ratings are not 
warranted.

Extraschedular Consideration

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable at any time during the rating periods on appeal.  
Hence, assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2009) is not warranted. See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996), Thun v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

ORDER

Entitlement to a compensable initial evaluation for hypertension 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


